Opinion issued July 14, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00699-CV




IN RE TERESA STEPHENS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Teresa Stephens, challenges the trial
court’s orders requiring production.  Relator’s petition fails to comply with Texas
Rule of Appellate Procedure 52.3.  See Tex. R. App. P. 52.3(k)(1)(A).           
We deny the petition for writ of mandamus.  All outstanding motions are
denied as moot.   
Per Curiam 
 
Panel consists of Justices Keyes, Alcala, and Hanks.